Bischoff, J.
(concurring). I concur in the reversal of the judgment and new trial. The water mains were under the exclusive management and control of the defendant; and a leakage therefrom sufficient to inundate adjacent premises is not a matter of ordinary occurrence, if proper care in the maintenance of the mains is exercised. The fact of the leakage, therefore, gave rise to a presumption of negligence which it was the defendant’s duty to meet. Lawson Presump. Evi. (2d ed.), p. 122, Rule 19b, and cases cited; Griffen v. Manice, 166 N. Y. 188, 193, 195.
Judgment reversed and new trial ordered, with costs to appellant to abide event.